Citation Nr: 1403812	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for bilateral hearing loss, to include entitlement to an increased disability rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1958 to January 1961. 
This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Specifically, following the Veteran's August 2007 increased rating claim, in a March 2008 rating decision, the RO proposed to reduce the disability rating assigned to the service-connected bilateral hearing loss from 10 percent disabling to 0 percent disabling.  In a May 2008 rating decision, the RO reduced the disability rating assigned to the bilateral hearing loss from 10 percent to 0 percent disabling, effective August 1, 2008.   A Notice of Disagreement (NOD) was received by the Veteran in July 2008.  The RO then issued another rating decision in October 2008, continuing the 0 percent rating for the bilateral hearing loss. In February 2009, the Veteran submitted another NOD.  In February 2010, the RO issued a Statement of the Case (SOC), and a Substantive Appeal was received in March 2010.  While it is not clear that the Veteran filed a NOD with regard to the denial of an increased rating, the Board is taking jurisdiction over this issue, as this appeal originally began with the Veteran filing a claim for a disability rating in excess of his 10 percent rating. 

This claim was previously before the Board in March 2013, however, it was remanded for further development.  That development having been completed, this claim is once again before the Board.

In an October 2013 rating decision, the RO granted the Veteran an increased evaluation to 30 percent for his bilateral hearing loss.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased rating remains on appeal and consists of the question of whether an evaluation in excess of 10 percent prior to August 1, 2008, in excess of 0 percent from August 1, 2008 to April 22, 2013, and in excess of 30 percent from April 23, 2013.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has neither been raised by the Veteran or the record and, as such, no further discussion shall ensue.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss has been manifested by auditory acuity levels prior to August 1, 2008 of no worse than Roman numeral III in the right ear and Roman numeral IV in the left ear; from August 1, 2008 to April 22, 2013 of no worse than Roman numeral III in the right ear and Roman numeral III in the left ear; and from April 23, 2013 of no worse than Roman numeral VI in the right ear and Roman numeral VI in the left ear.


CONCLUSION OF LAW

The criteria for a rating for bilateral hearing loss in excess of 10 percent prior to August 1, 2008, in excess of 0 percent from August 1, 2008 to April 22, 2013, and in excess of 30 percent from April 23, 2013 have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85 , 4.86, Diagnostic Code 6100 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in December 2007 and August 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The claim was readjudicated in a February 2010 SOC and December 2013 supplemental statement of the case (SSOC). The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010). 

VA provided the Veteran with an adequate medical examination in April 2013.  The examination was adequate because it contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the March 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's bilateral hearing loss is rated as 10 percent disabling prior to August 1, 2008, 0 percent from August 1, 2008, and 30 percent from April 23, 2013 under the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Background

The Veteran contends that his bilateral hearing is worse than reflected in his current evaluations.  

A review of the Veteran's VA outpatient treatment records reveals that he has received regular treatment for his bilateral hearing loss via periodic check-ups for his hearing aids.  However, these records did not include audiometric or speech discrimination values acceptable for VA rating purposes.

A VA audiological examination was conducted in April 2004.  At that examination, the Veteran gave a history of noise exposure in the military, in which he was around jet engines as a mechanic. The Veteran reported hearing loss onset in the military and that it has continually worsened.  


Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
       35
        60
        75
        95
LEFT
        35
       40
        60
        65
        85
 
Speech audiometry was conducted via the Maryland CNC and revealed 84 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sloping sensorineural hearing loss, with low to normal mild low frequency loss sloping down to severe/profound high frequency loss.

A VA audiological examination was also conducted in December 2007.  At that examination, the examiner noted that the Veteran was currently evaluated at 10 percent and seeking an increase.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        40
        60
        75
        95
LEFT
        35
       40
        60
        70
        85
 
Speech audiometry was conducted via the Maryland CNC and revealed 96 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with mild to profound sensorineural hearing loss bilaterally, with excellent speech recognition in the right ear and good in the left ear.

A VA audiological examination was also conducted in September 2008.  At that examination, the examiner noted that the Veteran was currently seeking an increase.




Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
       45
        65
        85
        100
LEFT
        35
       45
        60
        70
        90
 
Speech audiometry was conducted via the Maryland CNC and revealed 88 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with mild to profound sensorineural hearing loss bilaterally, with good speech recognition in both ears.

A VA audiological examination was also conducted in April 2013.  At that examination, the examiner noted that the Veteran has complained of hearing loss that has worsened since leaving military service.  The examiner found that the Veteran's hearing loss affects his ability to work and impacts conditions of ordinary life.  He stated that it has caused him difficulty hearing the television and conversations.  

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        45
       55
        65
        90
        105
LEFT
        45
       50
        65
        75
        95
 
Speech audiometry was conducted via the Maryland CNC and revealed 78 percent in the right ear and 70 percent in the left ear.  The Veteran was diagnosed with Sensorineural hearing loss (in the frequency range of 500-4000 Hertz).





Analysis

Prior to August 1, 2008

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 10 percent evaluation prior to August 1, 2008.  The Veteran's bilateral hearing loss, as shown in the 2004 VA examination, is manifested by hearing impairment with a numeric designation of Level III in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  These level designations are taken by applying the average hearing loss in decibels for each ear when coupled with the speech recognition scores for each ear to Table VI, which is utilized when there are both average hearing loss and speech discrimination values provided, as is the case here.  Id.  When those level designations are applied to Table VII, an evaluation of 10 percent is shown.  Id.  The Veteran's bilateral hearing loss, as shown in the 2007 VA examination, is manifested by hearing impairment with a numeric designation of Level II in the right ear and Level III in the left ear.  Id.  Table VI was also utilized in determining these level designations, as speech discrimination values were also provided in the 2007 examination.  Id.  When those level designations are applied to Table VII, an evaluation of 0 percent is shown.  Id.  No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's treatment records during this period.  As such, the evidence of record does not reflect entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to August 1, 2008.  

From August 1, 2008 to April 22, 2013

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 0 percent evaluation from August 1, 2008 to April 22, 2013.  The Veteran's bilateral hearing loss, as shown in the 2008 VA examination, is manifested by hearing impairment with a numeric designation of Level III in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  These level designations are taken by applying the average hearing loss in decibels for each ear when coupled with the speech recognition scores for each ear to Table VI, which is utilized when there are both average hearing loss and speech discrimination values provided, as is the case here.  Id.  When those level designations are applied to Table VII, an evaluation of 0 percent is shown.  Id.  No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's private treatment records during this period.  As such, the evidence of record does not reflect entitlement to an evaluation in excess of 0 percent for bilateral hearing loss from August 1, 2008 to April 22, 2013.  

From April 23, 2013

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 30 percent evaluation from April 23, 2013.  The Veteran's bilateral hearing loss, as shown in the 2013 VA examination, is manifested by hearing impairment with a numeric designation of Level V in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  These level designations are taken by applying the average hearing loss in decibels for each ear when coupled with the speech recognition scores for each ear to Table VI, which is utilized when there are both average hearing loss and speech discrimination values provided, as is the case here.  Id.  When those level designations are applied to Table VII, an evaluation of 20 percent is shown.  Id.  No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's private treatment records during this period. 

However, the Board also notes that there is evidence of right ear exceptional pattern of hearing impairment during the time period in question, as shown in the audiometric results of the November 2013 VA examination.  This is because the Veteran's hearing is above 55 decibels at all four frequencies starting at 1000 Hz.  See 38 C.F.R. § 4.86.  As such, the Veteran is entitled to the utilization of both hearing impairment tables from the Schedule.  Id.  When doing so, application of the Veteran's average hearing loss in decibels for the right ear to Table VIa reveals an assignment of Roman numeral VI.  Id.  Therefore, the Veteran is to be afforded this assignment for his right ear in accordance with the Schedule.  Id.  When this new assignment of Roman numeral VI for the right ear is applied with the old assignment of Roman numeral VI for the left ear in Table VII, an evaluation of 30 percent is shown.  Id.  As such, the evidence of record does not reflect entitlement to an evaluation in excess of  30 percent for bilateral hearing loss from April 23, 2013.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that referral for extra-schedular consideration must be addressed when raised by the veteran or reasonably raised by the record); Martinak, 21 Vet. App. at 447 (noting that functional effects of hearing loss must be considered in an extraschedular determination).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for hearing loss that is more severe than the Veteran's current hearing loss.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's disability, as the criteria assess hearing loss as its effects were recognized during the time period in question.  The Veteran has asserted that his hearing loss could affect his ability to obtain employment.  The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is already contemplated by the rating schedule and that the Veteran was shown to be able to maintain employment as a barber during his working years.  Also, there is no indication of frequent hospitalizations related to the Veteran's condition.  Consideration of an extraschedular rating is thus not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  


ORDER

Entitlement to an increased evaluation in excess of 10 percent prior to August 1, 2008 for bilateral hearing loss is denied.

Entitlement to an increased evaluation in excess of 0 percent from August 1, 2008 to April 22, 2013 for bilateral hearing loss is denied.

Entitlement to an increased evaluation in excess of 30 percent from April 23, 2013 for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


